Citation Nr: 0824137	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-24 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

A hearing was held in August 2006, by means of video 
conferencing equipment with the appellant in St. Louis, 
Missouri, before the undersigned Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.  
At the hearing, the veteran and his representative withdrew 
claims of entitlement to service connection for impaired 
breathing with nasal problems, numbness and fatigue/impaired 
sleep from appellate consideration.

This case was previously before the Board in July 2007, at 
which time it was determined that new and material had been 
presented to reopen a claim of entitlement to service 
connection for PTSD and that claim was denied on the merits, 
as was a service-connection claim for diabetes mellitus, Type 
II (diabetes).  

The veteran appealed the Board's July 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While the matter was pending before the Court, in September 
2007, the veteran's attorney and a representative of VA's 
Office of General Counsel filed a joint motion for partial 
remand.  In an Order issued in May 2008, the Court granted 
the motion, vacating the portion of the Board's July 2007 
decision denying service connection for PTSD.  The Joint 
Motion indicated that the veteran was not pursuing an appeal 
as to the portion of the Board's decision denying entitlement 
to service connection for diabetes.  

The claim of entitlement to eligibility for payment or 
reimbursement of medical equipment costs including 
installation of an in-home elevator lift will be addressed in 
a separately issued Board decision.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in this case pursuant to an Order of the 
Court issued in May 2008 incorporating the terms of a Joint 
Motion for Partial Remand.  In essence, the primary reasoning 
for the Remand is to provide the veteran with a VA 
examination, as it was determined in the Joint Motion that 
the evidentiary record contained evidence that the veteran 
might suffer from PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) 
(2007).  VA's duty to provide a medical examination is 
triggered when the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a diseases manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service- 
connected disability.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court noted that the third prong 
of 38 C.F.R. § 3.159(c)(4), requires that the evidence of 
record "indicate" that the claimed disability or symptoms may 
be associated with service, establishes a low threshold.  See 
also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).

The Board notes that under 38 C.F.R. § 3.304(f) a diagnosis 
of PTSD must be rendered in accordance with 38 C.F.R. 
§ 4.125(a) (2007), which incorporates the provisions of the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  A VA PTSD examination will be 
furnished in order to establish whether or not such a 
diagnosis is warranted in this case.  

Should a diagnosis of PTSD be rendered in accordance with 38 
C.F.R. § 4.125(a) (2007), additional stressor development 
would also be warranted in this case.  To this point, in the 
absence of a PTSD diagnosis as described herein, no 
verification of the veteran's reported stressors has been 
attempted.  The veteran provided a multi-page account of his 
stressors in a document dated in September 2003.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who have treated him for PTSD 
subsequent to 2004.  After obtaining 
proper authorization, the RO should obtain 
any relevant records from these providers.  

VA psychiatric/mental health records dated 
from July 2004 forward should also be 
obtained and associated with the record.  

2.  The RO should schedule the veteran for 
a VA psychiatric examination to determine 
the diagnosis of any current mental 
disorder.  The veteran's claims file must 
be provided to the examiner for review.  
All appropriate PTSD psychological testing 
should be performed.  The examiner should 
provide an opinion as to whether the 
veteran has a mental disorder that meets 
the DSM-IV criteria for a diagnosis of 
PTSD.  The examiner should explain why the 
veteran's symptoms do or do not meet the 
criteria for a diagnosis of PTSD.  If the 
examiner finds that the veteran has PTSD, 
the examiner should indicate whether the 
current PTSD is linked to the traumatic 
experiences during service that the 
veteran has reported.  In this regard, 
pre-service, inservice, and post-service 
stressors should be considered and 
discussed.  If possible, the examiner 
should specifically identify the 
stressor(s) which is (are) responsible for 
PTSD, if diagnosed.  A rationale for any 
opinion expressed should be provided.

** Actions 3-4-5 need only be undertaken 
if a DSM-IV diagnosis of PTSD is made upon 
the aforementioned VA examination.  

3.  The veteran should be requested to 
provide specific details pertaining to his 
claimed in-service stressful events, such 
as dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals involved, 
including their names, ranks, units of 
assignment, and any other identifying 
details.  The veteran should be advised 
that this information is vitally 
necessary, and that he must be as specific 
as possible, because without such detailed 
information, an adequate search for 
verifying data cannot be conducted.

4.  After receiving any additional 
information pertaining to the veteran's 
reported stressors, if warranted the RO 
should request that U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(previously USASCRUR) provide any 
available information which might 
corroborate any of the veteran's alleged 
in-service stressors.  If warranted, the 
National Archives and Records 
Administration (NARA), or any other 
appropriate source, should also be 
contacted for verification of the alleged 
stressful events in service and for any 
information regarding the veteran's unit 
assignments.  

5.  The RO should review the file and make 
a specific written determination with 
respect to: (1) whether the veteran was 
exposed to a verified stressor, or 
stressors, in service, and, if so, the 
nature of the specific verified stressor 
or stressors established by the record and 
(2) whether there is any indication that 
the veteran participated in combat at some 
point during service.  

6.  Thereafter, the claims folder should 
be reviewed to ensure that the foregoing 
requested development has been completed 
and if not, corrective procedures should 
be implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After an appropriate period of time, 
or after the veteran indicates he has no 
further evidence to submit, his service 
connection claim for PTSD must be 
readjudicated, to include consideration of 
all of the pertinent evidence added to the 
record since the issuance of the Statement 
of the Case in May 2005.  If the claim is 
not resolved to the appellant's 
satisfaction, the RO should provide the 
appellant and his representative a SSOC 
and an appropriate period of time should 
be allowed for response.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

